*1178OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. Whether the circumstances of this particular case gave rise to reasonable suspicion presents a mixed question of law and fact that is beyond our review if there is support in the record for the determination (see People v William, 19 NY3d 891, 893 [2012]; People v Pines, 99 NY2d 525, 527 [2002]). Here, such record support exists. Defendant’s remaining argument has been considered and found to be lacking in merit.
Chief Judge DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and Garcia concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.